54 N.Y.2d 633 (1981)
Deborah Pescetti, Appellant,
v.
James Mastrodominico, Respondent.
Court of Appeals of the State of New York.
Decided June 18, 1981.
Bernard Meyerson for appellant.
Lois F. Freedman for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On summary consideration, order affirmed, with costs. The determination of the Appellate Division reversing the Trial Term's order for a new trial and reinstating the jury verdict, although appealable, is not subject to our review (Noia v De Rosa, 54 N.Y.2d 631, decided herewith; Donigi v American Cyanamid Co., 43 N.Y.2d 935; Pfohl v Wipperman, 34 N.Y.2d 597).